                                                        United States District Court                                        JS-3
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            LA 17-cr-00788 VAP-2

 Defendant           LOFTON, Brent Jeffrey                                   Social Security No. 8         9   4   6
 akas:

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH       DAY      YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         04          29   2019

  COUNSEL                                                      JEREMY IAN LESSEM, RETAINED
                                                                            (Name of Counsel)

    PLEA             / GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING  There being a FINDING of GUILTY, defendant has been convicted as charged of the offense(s) of:
           CONSPIRACY, in Violation of TITLE 18 U.S.C. § 371, as charged in COUNT ONE of the Indictment; SALE OF
          STOLEN UNITED STATES TREASURY CHECKS in Violation of TITLE 18 U.S.C. § 510(b), as charged in COUNT
          TWO and THREE; SALE OF STOLEN UNITED STATES TREASURY CHECKS, AIDING AND ABETTING in
          Violation of TITLE 18 U.S.C. §§ 510(b), 2(a), as charged in COUNT FOUR of the INDICTMENT.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM
  ORDER
It is ordered that the defendant shall pay to the United States a special assessment of $400, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

All fines are waived as it is found that such sanction would place an undue burden on the defendant’s dependents.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed
to the custody of the Bureau of Prisons to be imprisoned for a term of: SIX (6) MONTHS. This term consists of 6
months on each of Counts 1 through 4 of the Indictment, to be served concurrently.

This sentence shall be served concurrently to the sentence imposed in United States District Court, Central District of
California, Docket No. 2:18-CR-00233(A) DSF.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years. This
term consists of three years on each of Counts 1 through 4 of the Indictment, all such terms to run concurrently and
shall run concurrently with the term imposed in Docket No. 2:18-CR-00233(A) DSF, under the following terms and
conditions:

        1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
Office and General Order 18-10, including the conditions of probation and supervised release set forth in Section III of
General Order 18-10.
        2. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to
one drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not to exceed eight
tests per month, as directed by the Probation Officer.
        3. During the period of community supervision, the defendant shall pay the special assessment in accordance
CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 4
 USA vs.     BRENT JEFFREY LOFTON                                                    Docket No.:      LA 17-cr-00788 VAP-2

with this judgment's orders regarding such payment.
        4. The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate,
passport or any other form of identification in any name, other than the defendant's true legal name, nor shall the
defendant use, any name other than his true legal name without the prior written approval of the Probation Officer.
        5. The defendant shall provide the Probation Officer with access to any and all business records, client lists,
and other records regarding the operation of any business owned, in whole or in part, by the defendant, as directed by
the Probation Officer.
        6. The defendant shall cooperate in the collection of a DNA sample from the defendant.
        7. The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered
financial obligation. In addition, the defendant shall apply all monies received from lottery winnings, inheritance,
judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered financial obligation.
        8. The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers [as
defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data storage devices or media,
office, or other areas under the defendant’s control, to a search conducted by a United States Probation Officer or law
enforcement officer. Failure to submit to a search may be grounds for revocation. The defendant shall warn any other
occupants where he lives or works that the premises may be subject to searches pursuant to this condition. Any search
pursuant to this condition will be conducted at a reasonable time and in a reasonable manner upon reasonable suspicion
that the defendant has violated a condition of his supervision and that the areas to be searched contain evidence of this
violation.

       It is ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at or
before 12 noon, on July 8, 2019. In the absence of such designation, the defendant shall report on or before the same
date and time, to the United States Marshal located at the Roybal Federal Building, 255 East Temple Street, Los
Angeles, California 90012.

         It is recommended that the defendant be designated to a facility in the Southern California area.

         Bond exonerated upon surrender.

         DEFENDANT INFORMED OF HIS RIGHT TO APPEAL
 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and Supervised Release
 within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of supervision, and at any time during
 the supervision period or within the maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.



            May 1, 2019
            Date                                                        VIRGINIA A. PHILLIPS, U. S. DISTRICT JUDGE

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                        Kiry Gray, Clerk, U.S. District Court



            May 1, 2019                                           By    /s/
            Filed Date                                                  Beatrice Herrera, CourtroomDeputy Clerk




CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                           Page 2 of 4
 USA vs.     BRENT JEFFREY LOFTON                                                    Docket No.:      LA 17-cr-00788 VAP-2


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal               convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by            rehabilitation;
       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
       officer;                                                                      except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation     11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;               permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation             persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and           those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                              confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by              such notifications;
       the probation officer for schooling, training, or other acceptable      15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days               implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                      criminal conduct, protect the public from further crimes of the
       unanticipated change;                                                         defendant; and provide the defendant with needed educational or
                                                                                     vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 3 of 4
 USA vs.     BRENT JEFFREY LOFTON                                               Docket No.:     LA 17-cr-00788 VAP-2


             The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(I), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663©; and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
 any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 4 of 4
                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 4
